Aulisi, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board, filed December 27, 1967, disqualifying claimant from unemployment insurance benefits. Claimant, a travel consultant, was assigned Thursday as his day to report to the insurance office in connection with his claim for benefits. He was scheduled to report on May 25, 1967, but did not appear at the insurance office until May 31, a Wednesday, at which time his failure to report on the 25th was excused. That same day he was interviewed and an initial determination was mailed to him disqualifying him because he voluntarily left his employment without good cause. Claimant was supposed to report again on June 8 and his booklet had that date circled. He appealed the initial dis-allowance but did not again appear at the insurance office until August 10, 1967, after the initial determination was overruled. An additional claim was filed at this time and was disallowed for the period from May 29, 1967 to August 6, 1967 for failure to report weekly as required. Claimant contends that he was unfamiliar with the reporting system and that he was not told to continue reporting while he was awaiting a hearing. Even assuming claimant did not understand that he was supposed to report, the notice of determination clearly states that to protect a claimant’s rights until the Referee decides the case, he should continue to report to the insurance office on the assigned days. *1030At most, there is a factual issue presented to the board as to claimant’s failure and, since there is substantial evidence to support its conclusion, we must affirm (see Matter of Nixon [Catherwood], 29 A D 2d 895; Matter of Tuminaro [Catherwood], 29 A D 2d 711; Matter of Zaimoff [Catherwood], 27 A D 2d 782). Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur in memorandum by Aulisi, J.